
	
		I
		111th CONGRESS
		1st Session
		H. R. 3012
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Michaud (for
			 himself, Mr. Abercrombie,
			 Mr. Altmire,
			 Mr. Arcuri,
			 Mr. Baca, Ms. Baldwin, Mr.
			 Boccieri, Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Mr. Capuano,
			 Mr. Carnahan,
			 Mr. Carney,
			 Mr. Carson of Indiana,
			 Mr. Chandler,
			 Mr. Childers,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Costello,
			 Mr. Cummings,
			 Mrs. Dahlkemper,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Mr. Doyle,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Gordon of Tennessee,
			 Mr. Grayson,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holden,
			 Mr. Holt, Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Jones,
			 Mr. Kagen,
			 Mr. Kanjorski,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Ms. Kilroy,
			 Mr. Kissell,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Lipinski,
			 Mr. Loebsack,
			 Mr. Lynch,
			 Mr. Massa,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. Mollohan,
			 Ms. Moore of Wisconsin,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Murtha,
			 Mr. Nadler of New York,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Perriello,
			 Mr. Peters,
			 Mr. Peterson,
			 Ms. Pingree of Maine,
			 Mr. Rahall,
			 Mr. Ross, Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ryan of Ohio,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schauer,
			 Mr. Scott of Virginia,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Mr. Shuler,
			 Ms. Slaughter,
			 Mr. Smith of New Jersey,
			 Mr. Stupak,
			 Ms. Sutton,
			 Mr. Tierney,
			 Mr. Tonko,
			 Mr. Visclosky,
			 Mr. Walz, Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Welch,
			 Mr. Wilson of Ohio,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Spratt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require a review of existing trade agreements and
		  renegotiation of existing trade agreements based on the review, to set terms
		  for future trade agreements, to express the sense of the Congress that the role
		  of Congress in trade policymaking should be strengthened, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Reform, Accountability,
			 Development, and Employment Act of 2009 or the
			 TRADE Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Core labor
			 standardsThe term core labor standards means the
			 core labor rights as stated in the Conventions of the International Labour
			 Organization relating to—
				(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
				(B)elimination of all
			 forms of forced or compulsory labor;
				(C)effective
			 abolition of child labor; and
				(D)elimination of
			 discrimination with respect to employment and occupation.
				(2)Fundamental
			 human rightsThe term fundamental human rights
			 means the rights enumerated in the United Nations Universal Declaration of
			 Human Rights.
			(3)Major U.S. trade
			 partnersThe term major U.S. trade partners means
			 Belgium, Brazil, the People’s Republic of China, France, Germany, Hong Kong,
			 India, Ireland, Italy, Japan, the Republic of South Korea, Malaysia, the
			 Netherlands, Taiwan, and the United Kingdom.
			(4)Multilateral
			 environmental agreementThe term multilateral
			 environmental agreement means any international agreement or provision
			 thereof to which the United States is a party and which is intended to protect,
			 or has the effect of protecting, the environment or human health.
			(5)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			(6)Trade
			 agreements
				(A)In
			 generalExcept as provided in section 4, the term trade
			 agreement means—
					(i)the
			 North American Free Trade Agreement;
					(ii)the
			 Dominican Republic-Central America-United States Free Trade Agreement;
			 and
					(iii)the Agreement
			 Between the United States of America and the Hashemite Kingdom of Jordan on the
			 Establishment of a Free Trade Area.
					(B)Uruguay round
			 agreementsExcept as provided in section 4, the term trade
			 agreement means—
					(i)the
			 General Agreement on Tariffs and Trade (GATT 1994) annexed to the WTO
			 Agreement;
					(ii)the
			 WTO Agreement described in section 2(9) of the Uruguay Round Agreements Act (19
			 U.S.C. 3501(9));
					(iii)any other
			 agreement described in section 101(d) of the Uruguay Round Agreements Act (19
			 U.S.C. 3511(d)); and
					(iv)any
			 multilateral agreement entered into by the United States under the auspices of
			 the World Trade Organization, including any agreement relating to information
			 technology, telecommunications, or financial services.
					3.Review and report
			 on existing trade agreements
			(a)Review and
			 Report
				(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, and every 2 years thereafter, the Comptroller General of the
			 United States shall—
					(A)conduct a review of all trade agreements in
			 force at the time of the review for the purpose of evaluating the economic,
			 environmental, national security, health, safety, and other effects of the
			 trade agreements; and
					(B)submit to the
			 Congressional Trade Agreement Review Committee established under section 6 a
			 report that includes the information described under subsections (b) and (c)
			 and the recommendations required under subsection (d).
					(2)Cooperation of
			 agenciesThe Secretary of State, the Secretary of Agriculture,
			 the Secretary of Commerce, the Secretary of Labor, the Secretary of the
			 Treasury, and the heads of other Federal departments and agencies shall
			 cooperate with the Comptroller General for purposes of facilitating preparation
			 of the report.
				(3)Inflation-controlled
			 dollarsData expressed in terms of United States dollars should
			 be in inflation adjusted terms unless otherwise indicated.
				(b)Information with
			 respect to trade agreementsThe report required by subsection (a)
			 shall, with respect to each trade agreement, to the extent practicable, include
			 the following information covering the period between the date on which the
			 trade agreement entered into force with respect to the United States and the
			 date on which the Comptroller General completes the review:
				(1)An analysis of
			 indicators of the economic impact of each trade agreement, including the
			 following:
					(A)The employment
			 effects of the trade agreement on job gains and losses in the United States
			 delineated by industry, year, and State, taking note of specific firm,
			 industry, or regional cases of substantial trade agreement-related employment
			 losses or gains, including a list of the top ten industries that experienced
			 employment gains and losses in the United States. In addition to utilizing
			 existing government data, the Comptroller General shall develop and utilize a
			 labor requirements model derived from detailed input-output tables to estimate
			 the number of jobs supported or displaced by shifts in the level and rate of
			 change of United States net exports and investment flows.
					(B)The effects of the
			 trade agreement on changes in relative and absolute wage levels, income
			 distribution by decile, and hours worked by sector and State, on a year-to-year
			 basis, in the United States. In addition to utilizing existing government data,
			 the Comptroller General shall develop and utilize factor content analyses,
			 product price regressions, computable general equilibrium models, and other
			 applicable methods to isolate the impact of the trade agreement (and its
			 associated investment flows) on changes in relative and absolute wages and
			 income distribution by education, skill level, and trade-sensitivity of various
			 sectors, controlling for appropriate indicators such as region, race, and
			 gender.
					(C)The dollar value
			 of domestic exports of the United States and imports for consumption into the
			 United States delineated, to the extent such information is available,
			 by—
						(i)Standard
			 International Trade Classification (SITC)-5,
						(ii)Standard
			 Industrial Classification (SIC)-4,
						(iii)North American
			 Industry Classification (NAIC)-6,
						(iv)the
			 10-digit classification number under the Harmonized Tariff Schedule of the
			 United States,
						(v)year, and
						(vi)trade-partner
			 country,
						including
			 listing those goods for which there has been a change in 10 percent or more in
			 bilateral trade flows.(D)The share of
			 global production, productive capacity, investment, exports and employment, and
			 other indicators of the competitive position (such as productivity gains and
			 patents registered) of industries in the United States significantly affected
			 by the trade agreement, taking note of major production and employment
			 offshoring trends and changes in sourcing patterns before and after entry into
			 force of the trade agreement with respect to the United States.
					(2)An analysis of the
			 effect on agriculture and food-related outcomes, including the
			 following:
					(A)(i)The trend, on a year-by-year basis, of
			 prices and production volumes in the United States, and exports from and
			 imports into the United States, of agricultural commodities, food products, and
			 ingredients thereof, that are imported in significant volume into the United
			 States from a country that is a party to the trade agreement.
						(ii)For purposes of this
			 subparagraph—
							(I)the
			 term significant volume means, with respect to agricultural
			 commodities, food products, or ingredients, 10 percent or more of domestic
			 consumption of such agricultural commodities, food products, or ingredients;
			 and
							(II)imports of such agricultural commodities,
			 food products, and ingredients shall be measured according to the 4-digit
			 classification of the commodities, products, and ingredients under the
			 Harmonized Tariff Schedule of the United States.
							(B)An analysis of the
			 effects, if any, on the cost of agricultural programs in the United
			 States.
					(C)The number of
			 farms operating in the United States, detailed by farm typology and sales
			 level, and the number of acres under production by crop, for agricultural
			 commodities that are exported from the United States to a country that is a
			 party to the trade agreement, on a year-by-year basis.
					(D)An analysis of the
			 effects, if any, on market concentration, prices, and fair competition in the
			 markets for agricultural commodities and food products that are subject to
			 significant volumes of trade between the United States and each other country
			 that is a party to the trade agreement.
					(3)(A)An analysis of the
			 progress in implementing commitments under the trade agreement, and the record
			 of compliance with the terms of the trade agreement, by—
						(i)each country that is a party to the
			 trade agreement, in the case of a trade agreement describe in section 2(6)(A);
			 and
						(ii)by each of the major U.S. trade
			 partners, in the case of a trade agreement described in section 2(6)(B).
						(B)A description of any outstanding
			 disputes between the United States and any other country that is a party to the
			 trade agreement, including a description of laws, regulations, or policies of
			 the United States or any State that such other country has challenged, or
			 threatened to challenge, under the trade agreement.
					(4)An analysis of the
			 ability of the United States to ensure that each other country that is a party
			 to the trade agreement complies with United States laws and regulations,
			 including—
					(A)complying with the
			 customs laws of the United States;
					(B)making timely
			 payment of duties owed on goods imported into the United States, including, in
			 such analysis, the amount of duties paid by such other country;
					(C)meeting safety and
			 inspection requirements with respect to food and other products imported into
			 the United States from such other country;
					(D)complying with
			 prohibitions on the transshipment of goods that are ultimately imported into
			 the United States; and
					(E)enforcing the
			 trade agreement, including preventing dumping, subsidies, and
			 circumvention.
					(5)An analysis of any
			 privatization of public sector services in the United States or in any other
			 country that is a party to the trade agreement, if the service involved is
			 covered by the investment, financial services, or services provisions of the
			 trade agreement, including any effect such privatization has on the access of
			 consumers to essential services, such as health care, electricity, gas, water,
			 telephone service, or other utilities.
				(6)An assessment of
			 the impact of the intellectual property provisions of the trade agreement on
			 the retail price of pharmaceuticals in any country that is a party to the trade
			 agreement and the effect, if any, that changes in the price of pharmaceuticals
			 have had on access by consumers to medicines.
				(7)An analysis of the
			 impact of government procurement rules in the trade agreement on the
			 procurement of goods or services by United States Federal or State government
			 agencies, including annual information on the value of goods and services
			 procured, delineated by Federal or State government and agency, by good or
			 service procured, and by the country from which the good or service
			 originated.
				(8)An assessment of
			 the impact of significant currency movements, currency misalignment, or
			 currency manipulation on the bilateral trade balance between the United States
			 and each other country that is a party to the trade agreement and each of the
			 major U.S. trade partners.
				(c)Information on
			 countries that are parties to trade agreementsWith respect to
			 each country with which the United States has a trade agreement in effect, the
			 report required under subsection (a) shall include information regarding
			 whether that country—
				(1)has a democratic
			 form of government;
				(2)respects core
			 labor rights, as defined by the Committee of Experts on the Application of
			 Conventions and Recommendations and the Conference Committee on the Application
			 of Standards of the International Labour Organization;
				(3)respects
			 fundamental human rights, as determined by the Secretary of State in the annual
			 country reports on human rights of the Department of State;
				(4)is designated as a
			 country of particular concern with respect to religious freedom under section
			 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1));
				(5)is on a list
			 described in subparagraph (B) or (C) of section 110(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (commonly known as tier 2
			 or tier 3 of the Trafficking in Persons List of the Department of
			 State);
				(6)has taken
			 effective measures to combat and prevent public and private corruption,
			 including measures with respect to tax evasion and money laundering, and has
			 ratified the Convention on Combating Bribery of Foreign Public Officials in
			 International Business Transactions of the Organization for Economic
			 Cooperation and Development;
				(7)complies with the
			 multilateral environmental agreements to which the country is a party;
				(8)has in force
			 adequate labor and environmental laws and regulations, has devoted sufficient
			 resources to implementing those laws and regulations, and has an adequate
			 record of enforcement of those laws and regulations;
				(9)adequately
			 protects intellectual property rights;
				(10)provides for
			 governmental transparency, due process of law, and respect for international
			 agreements; and
				(11)poses potential
			 concerns to the national security of the United States, including an assessment
			 of the transfer of technology, production, and services from one country to
			 another.
				(d)RecommendationsThe report required under subsection (a)
			 shall include recommendations of the Comptroller General for addressing issues
			 with respect to a trade agreement that are identified under subsections (b) and
			 (c). The recommendations shall include suggestions for renegotiating the trade
			 agreement based on the requirements described in section 4(b) and for
			 negotiations with respect to new trade agreements.
			(e)CitationsThe
			 Comptroller General shall include in the report required under subsection (a)
			 citations to the sources of data used in preparing the report and a description
			 of the methodologies employed in preparing the report.
			(f)Trend
			 analysisThe report required under subsection (a) shall include a
			 trend analysis of relative and absolute wage levels on a year-to-year basis
			 in—
				(1)each country with
			 which the United States has a trade agreement described in section
			 2(6)(A);
				(2)each major U.S.
			 trade partner;
				(3)each country with
			 which the United States has considered establishing a free trade agreement,
			 including South Africa, Vietnam, Malaysia, and Thailand; and
				(4)Cambodia.
				(g)Public
			 CommentIn preparing the report required under subsection (a),
			 the Comptroller General shall—
				(1)hold hearings that
			 are open to the public; and
				(2)provide an
			 opportunity for members of the public to testify and submit written
			 comments.
				(h)Public
			 AvailabilityThe information in each report required under
			 subsection (a) shall be made available to the public not later than 14 days
			 after the Comptroller General completes the report.
			4.Inclusion of
			 certain provisions in trade agreements
			(a)In
			 general
				(1)Requirements for
			 expedited consideration of implementing
			 legislationNotwithstanding section 151 of the Trade Act of 1974
			 (19 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country that is introduced in
			 the Congress after the date of the enactment of this Act shall not be subject
			 to expedited consideration or special procedures regarding amendment or debate
			 unless the trade agreement meets the requirements of subsection (b).
				(2)Trade agreement
			 definedFor purposes of this section, the term trade
			 agreement means any trade agreement entered into between the United
			 States and one or more countries.
				(b)RequirementsThe
			 requirements referred to in subsection (a) regarding a trade agreement between
			 the United States and another country are the following:
				(1)Labor
			 standardsThe labor provisions shall—
					(A)be included in the
			 core text of the trade agreement;
					(B)require each
			 country that is party to the trade agreement—
						(i)to
			 adopt and maintain as part of its domestic law and regulations (including in
			 any designated zone in that country) the core labor standards; and
						(ii)to
			 effectively enforce laws related to core labor standards and acceptable
			 conditions of work with respect to minimum wages, hours of work, and
			 occupational safety and health;
						(C)prohibit a country
			 that is a party to the trade agreement from waiving or otherwise derogating
			 from its laws and regulations relating to the core labor standards and
			 acceptable conditions of work with respect to minimum wages, hours of work, and
			 occupational safety and health;
					(D)provide that
			 failures to meet the labor standards required by the trade agreement shall be
			 subject to effective dispute resolution and enforcement mechanisms and
			 penalties that are included in the core text of the trade agreement and that
			 are at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the trade agreement;
					(E)strengthen the
			 capacity of each country that is a party to the trade agreement to promote and
			 enforce core labor standards;
					(F)provide for the
			 establishment of a commission comprised of individuals with international and
			 comparative labor rights expertise, including representatives of independent
			 labor unions of countries that are parties to the trade agreement,
			 representatives of exporting businesses of countries that are parties to the
			 trade agreement, and independent academic researchers, to receive, investigate,
			 review, and participate in the adjudication of any complaint filed under the
			 labor provisions of the trade agreement, and vest the commission with the
			 authority to establish objective indicators to determine compliance with the
			 obligations set forth in subparagraphs (B), (C), and (D); and
					(G)require each
			 country that is a party to the trade agreement to cooperate fully with
			 investigations by the commission required under subparagraph (F).
					(2)Human rights
			 standardsThe human rights provisions shall—
					(A)be included in the
			 core text of the trade agreement;
					(B)require each
			 country that is a party to the trade agreement to recognize the United Nations
			 Universal Declaration of Human Rights as a common standard of achievement for
			 all peoples and all nations;
					(C)prohibit each
			 country that is a party to the trade agreement from waiving or otherwise
			 derogating from its laws and regulations relating to fundamental human
			 rights;
					(D)provide that
			 failures to meet the fundamental human rights required by the trade agreement
			 shall be subject to effective dispute resolution and enforcement mechanisms and
			 penalties that are included in the core text of the trade agreement and that
			 are at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the trade agreement;
					(E)strengthen the
			 capacity of each country that is a party to the trade agreement to promote and
			 enforce fundamental human rights;
					(F)provide for the
			 establishment of a commission composed of representatives specializing in
			 international and comparative human rights, including representatives of
			 independent human rights organizations of countries who are parties to the
			 trade agreement and academic researchers, to receive, investigate, review, and
			 participate in the adjudication of any complaint filed under the human rights
			 provisions of the trade agreement, and vest the commission with the authority
			 to establish objective indicators to determine compliance with the obligations
			 set forth in subparagraphs (B), (C), and (D); and
					(G)require any other
			 country that is a party to the trade agreement to cooperate fully with
			 investigations by the commission required under subparagraph (F).
					(3)Environmental
			 and public safety standardsThe environmental provisions
			 shall—
					(A)be included in the
			 core text of the trade agreement;
					(B)prohibit each
			 country that is a party to the trade agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public health or safety
			 standards to promote trade or attract investment;
					(C)require each country that is a party to the
			 trade agreement to implement and enforce fully and effectively, including
			 through domestic law, the country’s obligations under multilateral
			 environmental agreements and provide for the enforcement of such obligations
			 under the trade agreement;
					(D)prohibit the trade
			 of goods derived from illegally harvested or extracted natural resources, at
			 any stage of production, including timber and timber products, fish, wildlife,
			 and associated products, mineral resources, and other environmentally sensitive
			 goods;
					(E)provide that the
			 failure to meet the environmental standards required by the trade agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the trade agreement; and
					(F)allow each country
			 that is a party to the trade agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
					(4)Food and product
			 health and safety standardsIf the trade agreement contains
			 health and safety standards for food and other products, the trade agreement
			 shall—
					(A)establish that
			 food, feed, food ingredients, and other related food products may be imported
			 into the United States from a country that is a party to the trade agreement
			 only if such products meet or exceed United States standards with respect to
			 food safety, pesticides, inspections, packaging, and labeling;
					(B)establish that
			 nonfood products may be imported into the United States from a country that is
			 a party to the trade agreement only if such products meet or exceed United
			 States standards with respect to health and safety, inspections, packaging, and
			 labeling;
					(C)allow each country
			 that is a party to the trade agreement to impose standards designed to protect
			 public health and safety unless it can be clearly demonstrated that such
			 standards do not protect the public health or safety;
					(D)(i)authorize the
			 Commissioner of Food and Drugs and the Consumer Product Safety Commission to
			 assess the regulatory system of each country that is a party to the trade
			 agreement to determine whether the system provides the same or better
			 protection of health and safety for food and other products as provided under
			 the regulatory system of the United States and authorize other appropriate
			 United States Federal agencies to assess the regulatory system of each country
			 that is party to the trade agreement to determine whether the system provides
			 the same or better quality controls on manufactured goods as provided under the
			 regulatory system of the United States;
						(ii)if the Commissioner or the
			 Commission determines that the regulatory system of such a country does not
			 provide the same or better protection of health and safety for food and other
			 products as provided under the regulatory system of the United States, or
			 another appropriate agency determines that the regulatory system of such a
			 country does not provide the same or better quality controls on manufactured
			 goods as provided under the regulatory system of the United States, provide
			 that the United States may prohibit the importation into the United States of
			 food and other products from that country; and
						(iii)provide a process by which producers from
			 countries whose regulatory systems are determined pursuant to clause (ii) by
			 the Commissioner, the Commission, or another appropriate agency not to provide
			 the same or better protection or quality controls as that provided under the
			 regulatory system of the United States may have specific facilities inspected
			 and certified so as to allow products from approved facilities to be imported
			 into the United States; and
						(E)if harmonization
			 of food or product health or safety standards is necessary to facilitate trade,
			 provide that such harmonization be based on standards that are no less
			 stringent than standards in the United States.
					(5)Services
			 provisionsIf the trade agreement contains provisions related to
			 the provision of services, such provisions shall—
					(A)preserve the right
			 of United States Federal, State, and local governments to maintain essential
			 public services and to regulate, for the benefit of the public, services
			 provided to consumers in the United States;
					(B)(i)require each country
			 that is a party to the trade agreement to establish a positive list of each
			 service sector that will be subject to the obligations of the country under the
			 trade agreement; and
						(ii)apply the trade agreement only to
			 the service sectors that are on the list described in clause (i);
						(C)establish a
			 general exception to market access obligations that allows each country that is
			 a party to the trade agreement to maintain or establish a ban on services that
			 the country considers harmful to public health or safety, the environment, or
			 public morals, if the ban is applied to domestic and foreign services and
			 service providers alike;
					(D)require service
			 providers of each country that is a party to the trade agreement that provide
			 services through commercial presence in the United States to consumers in the
			 United States to comply with environmental, land use, safety, privacy,
			 transparency, professional qualification, and consumer access laws and
			 regulations in the United States;
					(E)require that
			 services provided to consumers in the United States, such as medical and
			 financial services, that are subject to privacy laws and regulations in the
			 United States may only be provided by service providers in other countries that
			 provide privacy protections and protections for confidential information that
			 are equal to or exceed the protections provided by privacy laws and regulations
			 in the United States;
					(F)not require the
			 privatization of public services in any country that is a party to the trade
			 agreement or the deregulation of a service, including services related to
			 national security, social security, health, public safety, education, water,
			 sanitation, other utilities, ports, or transportation;
					(G)not subject local
			 governments to the service sector obligations under the trade agreement;
					(H)not include
			 provisions with respect to immigration or the movement of natural persons;
			 and
					(I)not limit any
			 nondiscriminatory national, regional, or local government program that
			 establishes reimbursement rates under public health insurance programs, or
			 otherwise controls the costs of pharmaceuticals or medical devices.
					(6)Investment
			 provisionsIf the trade agreement contains provisions related to
			 investment, such provisions shall—
					(A)preserve the
			 ability of each country that is a party to the trade agreement to regulate
			 foreign investment in a manner consistent with the needs and priorities of the
			 country;
					(B)allow each country that is a party to the
			 trade agreement to place prudential restrictions on speculative capital to
			 reduce global financial instability and trade volatility;
					(C)not be subject to
			 an investor-state dispute settlement mechanism under the trade
			 agreement;
					(D)ensure that
			 foreign investors operating in the United States are not afforded greater
			 rights than those afforded to domestic investors by the Constitution and laws
			 of the United States;
					(E)provide for
			 government-to-government dispute resolution relating to expropriation only for
			 those disputes relating to a government action that destroys all value of the
			 real property of a foreign investor permanently, but not government actions
			 that do not merely diminish the value of property;
					(F)define the term
			 investment to mean not more than a commitment of capital or
			 acquisition of real property and to exclude assumption of risk or expectation
			 of gain or profit;
					(G)define the term
			 investor to mean only a person who makes a commitment or
			 acquisition described in subparagraph (F); and
					(H)define the
			 standard of minimum treatment to provide no greater legal rights than United
			 States citizens possess under the due process clause of section 1 of the 14th
			 amendment to the Constitution of the United States.
					(7)Procurement
			 standardsIf the trade agreement contains government procurement
			 provisions, such provisions shall—
					(A)require each
			 country that is a party to the trade agreement to establish a positive list of
			 industry sectors, goods, or services that will be subject to the obligations of
			 the country under the trade agreement;
					(B)with respect to
			 the United States, apply only to State governments that specifically agree to
			 the trade agreement and only to the industry sectors, goods, or services
			 specifically identified by the State government and not apply to local
			 governments; and
					(C)include only
			 technical specifications for goods or services, supplier qualifications, or
			 other conditions for receiving government contracts that do not
			 undermine—
						(i)prevailing wage
			 policies;
						(ii)recycled content
			 policies;
						(iii)sustainable
			 harvest policies;
						(iv)renewable energy
			 policies;
						(v)human rights;
			 or
						(vi)project labor
			 agreements.
						(8)Intellectual
			 property requirementsIf the trade agreement contains provisions
			 related to the protection of intellectual property rights, such provisions
			 shall—
					(A)promote adequate
			 and effective protection of intellectual property rights;
					(B)include only terms
			 relating to patents that do not, overtly or in application, limit the
			 flexibilities and rights established in the Declaration on the TRIPS Agreement
			 and Public Health, adopted by the World Trade Organization at the Fourth
			 Ministerial Conference at Doha, Qatar, on November 14, 2001, including the
			 flexibilities and rights relating to the promotion of access to medicines and
			 the issuance of compulsory licenses on grounds determined by member
			 states;
					(C)require that any
			 provisions relating to the patenting of traditional knowledge be consistent
			 with the Convention on Biological Diversity, concluded at Rio de Janeiro June
			 5, 1992; and
					(D)ensure that the
			 access of the public to essential medicines and to technologies critical to
			 preventing climate change is not obstructed by any provision of the trade
			 agreement relating to the protection of intellectual property rights.
					(9)Agricultural
			 standardsIf the trade agreement contains provisions related to
			 agriculture, such provisions shall—
					(A)ensure adequate
			 and stable market returns for farmers in each country that is a party to the
			 trade agreement;
					(B)ensure adequate
			 and affordable supplies of safe food for consumers;
					(C)protect the right
			 of each country that is a party to the trade agreement to encourage
			 conservation through the use of best practices with respect to the management
			 and production of crops;
					(D)ensure fair treatment of agricultural
			 workers in each country that is a party to the trade agreement;
					(E)protect the right
			 of each country that is a party to the trade agreement to prevent dumping of
			 agricultural commodities at below the cost of production through border
			 regulations or other mechanisms and policies;
					(F)protect the right of each country that is a
			 party to the trade agreement to establish policies with respect to food and
			 agriculture that require farmers to receive fair remuneration for management
			 and labor that occurs on farms and that allow for inventory management and
			 strategic food and renewable energy reserves, while ensuring that such policies
			 do not aid or abet, or otherwise contribute to or allow, the dumping of
			 agricultural commodities onto world markets at below the cost of
			 production;
					(G)preserve any
			 existing United States law relating to antitrust and anticompetitive business
			 practices from being preempted or rendered ineffective by the trade agreement;
			 and
					(H)not conflict with
			 agricultural policy established in the laws of the United States.
					(10)Trade remedies
			 and safeguardsIf the trade agreement contains trade remedy
			 provisions, such provisions shall—
					(A)preserve fully the
			 ability of the United States to enforce its trade laws, including antidumping
			 and countervailing duty laws and safeguard laws, the right to calculate 100
			 percent of the dumping in all antidumping proceedings, and the right to
			 disburse domestically antidumping and countervailing duties as the United
			 States so determines;
					(B)not decrease the
			 effectiveness of domestic and international prohibitions on unfair trade,
			 especially prohibitions on dumping and subsidies, and domestic and
			 international safeguard provisions;
					(C)establish
			 mechanisms to address and remedy market distortions that lead to dumping and
			 subsidization, including overcapacity, cartelization, and market-access
			 barriers, by imposing strong sanctions against subsidies, including applying
			 the countervailing duty law when exporters receive tax rebates for indirect
			 taxes upon export;
					(D)allow the United
			 States to maintain adequate safeguards for a minimum of two years to ensure
			 that surges of imported goods do not result in economic burdens on workers,
			 firms, or farmers in the United States, including providing that such
			 safeguards go into effect based on certain criteria;
					(E)establish
			 mechanisms among the parties to the trade agreement to examine the trade
			 consequences of significant currency movements and to scrutinize whether a
			 party’s currency is misaligned to promote a competitive advantage in
			 international trade; and
					(F)if the currency of
			 a country that is party to the trade agreement is deliberately misaligned,
			 establish safeguard remedies that apply for a minimum period of two years to
			 offset substantial and sustained currency movements and also allow,
			 alternatively, for the application of countervailing duties.
					(11)Dispute
			 resolution and enforcement provisionsIf the trade agreement
			 contains provisions related to dispute resolution, such provisions
			 shall—
					(A)incorporate due process rules and
			 procedures, including ensuring that dispute resolution proceedings are open to
			 the public, that public access to information regarding enforcement, disputes,
			 and ongoing negotiations related to disputes is provided in a timely manner,
			 and that conflict of interest rules apply fully to adjudicators;
					(B)require that any
			 dispute settlement panel, including an appellate panel, addressing issues
			 involving intellectual property rights or environmental, health, labor, human
			 rights, or other public interest issues include panelists with expertise in
			 such issues;
					(C)require an
			 expedited process for all dispute settlement panels and processes relating to
			 violations of an agreement’s labor, human rights, and environmental
			 obligations, recognizing that environmental and labor rights and the health,
			 safety, and freedom of people and possibly irreversible damage to the physical
			 environment are fundamentally different than property rights and thus require
			 establishment of more expeditious timelines, together with the necessary
			 resources for oversight and enforcement; and
					(D)require that
			 panels reviewing antidumping and countervailing duty proceedings of a party to
			 the trade agreement apply a standard of review that gives deference to the
			 administrating authority of the party whose measure is under review.
					(12)Technical
			 assistanceIf the trade agreement contains technical assistance
			 provisions, such provisions shall—
					(A)be designed to
			 raise standards in developing countries by providing assistance that ensures
			 respect for diversity of development paths;
					(B)be designed to
			 empower civil society and democratic governments to create sustainable, vibrant
			 economies and respect basic rights; and
					(C)provide that
			 technical assistance shall not substitute for or supplant economic assistance
			 and not promote exportation of goods produced with the exploitation of labor or
			 unsustainable environmental practices.
					(13)Exceptions for
			 national security and other reasonsEach agreement shall—
					(A)include an
			 essential security exception that permits a country that is a party to the
			 trade agreement to apply measures that the country considers necessary for the
			 maintenance or restoration of international peace or security, or the
			 protection of its own essential security interests, including with respect to
			 infrastructure, services, manufacturing, and other sectors;
					(B)explicitly state
			 that if a country invokes the essential security exception in a dispute
			 settlement proceeding relating to any matter other than compliance with the
			 agreement’s worker rights, environment, human rights, health, or safety
			 provisions, the dispute settlement body hearing the matter shall find that the
			 exception applies;
					(C)include a
			 provision that gives priority to the implementation of bilateral or
			 multilateral agreements relating to public health, human and labor rights, the
			 environment, or other public interest goals in the event of any inconsistency
			 between the trade agreement and such bilateral or multilateral agreement;
			 and
					(D)include in its
			 list of general exceptions the following language: Notwithstanding any
			 other provision of this agreement, a provision of law that is nondiscriminatory
			 on its face and relates to domestic health, consumer safety, the environment,
			 labor rights, worker health and safety, economic equity, consumer access, the
			 provision of goods or services, or investment, shall not be subject to
			 challenge under the dispute resolution mechanism established under this
			 agreement, unless the primary purpose of the law is to discriminate with
			 respect to market access..
					(14)FederalismThe
			 trade agreement may only require a State government in the United States to
			 comply with procurement, investment, or services provisions contained in the
			 trade agreement if the State government has been consulted in full and has
			 given explicit consent to be bound by such provisions.
				(15)TaxationEach agreement shall provide for border tax
			 equity for United States producers and United States exporters in the
			 assessment and rebate of indirect taxes (such as consumption and sales taxes),
			 including by—
					(A)prohibiting the
			 imposition of such taxes on United States exports when imported in excess of
			 the level of such taxes applied at the border by the United States to imports
			 from parties to the trade agreement, or
					(B)prohibiting the
			 rebate of taxes on exports in amounts in excess of any such taxes rebated by
			 the United States on United States exports in excess of any such taxes rebated
			 by the United States,
					or by
			 adopting measures under both subparagraphs (A) and (B).5.Renegotiation of
			 existing trade agreements
			(a)PlanThe President shall, at the times specified
			 under subsection (b), submit to the Congress a plan for renegotiating each
			 trade agreement that is in effect on the date of the enactment of this Act to
			 bring the trade agreement into compliance with the requirements of section
			 4(b).
			(b)TimingThe
			 plan under subsection (a) shall be submitted not later than 90 days before the
			 earlier of the day on which the President—
				(1)initiates
			 negotiations with a foreign country with respect to the trade agreement being
			 renegotiated; or
				(2)submits a bill to
			 Congress to implement the revised trade agreement.
				6.Establishment of
			 congressional trade agreement review committee
			(a)EstablishmentThere
			 is established a Congressional Trade Agreement Review Committee (in this
			 section referred to as the Committee).
			(b)Functions
				(1)In
			 generalThe Committee—
					(A)shall receive the
			 reports of the Comptroller General of the United States submitted to the
			 Committee under section 3(a)(1)(B);
					(B)shall review the
			 plan for renegotiation of trade agreements submitted by the President under
			 section 5; and
					(C)may, not later
			 than 60 days after receiving the plan described in subparagraph (B), taking
			 into account the reports of the Comptroller General referred to in subparagraph
			 (A), add items for renegotiation to the plan, reject recommendations in the
			 plan, or otherwise amend the plan.
					(2)Action by
			 voteAction by the Committee
			 under paragraph (1)(C) requires a vote of 2/3 of the
			 Members of the Committee.
				(c)Appointment and
			 membershipThe Committee shall be composed of the chair and
			 ranking members of the following:
				(1)The Committee on
			 Agriculture of the House of Representatives.
				(2)The Committee on
			 Education and Labor of the House of Representatives.
				(3)The Committee on
			 Energy and Commerce of the House of Representatives.
				(4)The Committee on
			 Financial Services of the House of Representatives.
				(5)The Committee on
			 Natural Resources of the House of Representatives.
				(6)The Committee on
			 Ways and Means of the House of Representatives.
				(7)The Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
				(8)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(9)The Committee on
			 Commerce, Science, and Transportation of the Senate.
				(10)The Committee on
			 Energy and Natural Resources of the Senate.
				(11)The Committee on
			 Environment and Public Works of the Senate.
				(12)The Committee on
			 Finance of the Senate.
				(13)The Committee on
			 Health, Education, Labor, and Pensions of the Senate.
				7.Sense of Congress
			 on improving the process for United States trade negotiationsIt is the sense of the Congress that if
			 Congress considers legislation to provide for special procedures for the
			 consideration of bills to implement trade agreements, that legislation should
			 include—
			(1)readiness criteria
			 for the President to use in determining whether a country—
				(A)is able to meet
			 its obligations under a trade agreement;
				(B)meets the
			 requirements described in section 3(c); and
				(C)is an appropriate
			 country with which to enter into a trade agreement;
				(2)a
			 process by which the Committee on Finance of the Senate and the Committee on
			 Ways and Means of the House of Representatives review the determination of the
			 President described in paragraph (1) to verify that the country meets the
			 criteria;
			(3)requirements for
			 consultation with Congress during trade negotiations that require more frequent
			 consultations than required by the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3801 et seq.), including a process for consultation with any
			 committee of Congress with jurisdiction over any area covered by the
			 negotiations;
			(4)binding
			 negotiating objectives and requirements outlining what must and must not be
			 included in a trade agreement, including the requirements described in section
			 4(b);
			(5)a
			 process for review and certification by the Congress to ensure that the
			 negotiating objectives described in paragraph (4) have been met during the
			 negotiations;
			(6)a
			 process—
				(A)by which a State
			 may give informed consent to be bound by nontariff provisions in a trade
			 agreement that relate to investment, the service sector, and procurement;
			 and
				(B)that prevents a
			 State from being bound by the provisions described in subparagraph (A) if the
			 State has not consented; and
				(7)a
			 requirement that a trade agreement be approved by a majority vote in both
			 Houses of Congress before the President may sign the trade agreement.
			
